Citation Nr: 0020860	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-17 937	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle 
injury.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to a compensable evaluation earlier than 
January 13, 1999 for residuals of right ankle sprains, on 
appeal from the initial grant of service connection.

4.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative joint disease with 
degenerative disc disease of the lumbar spine, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976 and from August 1983 to December 1988.  The 
veteran was a member of the Army National Guard from August 
1980 through July 1982.

The case was forwarded to the Board for appellate review and 
in a decision dated in November 1998 service connection for a 
right knee disorder, residuals of a left ankle injury, pes 
planus and psoriasis was denied.  Entitlement to an earlier 
effective date for a 10 percent evaluation for scar of the 
left knee was also denied.  In the same decision the Board 
granted service connection for residuals of right ankle 
sprains.  The veteran's claim of entitlement to an increased 
evaluation for degenerative joint disease with degenerative 
disc disease of the lumbar spine was remanded to the RO for 
additional development.  The record does not indicate that 
this development has been accomplished.  Therefore the 
subject of an evaluation in excess of 10 percent for the 
service-connected lumbar spine disorder is again the subject 
of a remand.  Although the RO has adjudicated the claim as an 
increased rating claim, because the veteran has expressed 
dissatisfaction with the initial rating assigned following a 
grant of service connection, the Board has characterized this 
issue in light of the distinction noted by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In December 1998, the RO, effectuating the November 1998 
Board decision, established service connection for residuals 
of right ankle sprains and assigned a noncompensable 
evaluation, with an effective date of January 31, 1997, 
coinciding with the date of receipt of the veteran's claim.  
In February 1999, the RO increased the evaluation for the 
veteran's service-connected right ankle disability to 10 
percent, assigning an effective date of January 13, 1999.  
The veteran disagreed with the effective date of the 10 
percent evaluation and perfected an appeal.  As explained in 
greater detail below, the Board has characterized the right 
ankle issue as noted on the initial page of this decision.

Thereafter the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion to Remand, the Court issued an Order, dated March 17, 
2000, vacating the Board's decisions denying service 
connection for entitlement to service connection for a left 
ankle injury and pes planus and remanding the case to the 
Board for another decision, taking into consideration the 
matters raised in its order.  

In that Order, the Court indicated that the Board failed to 
satisfy its duty to provide the appellant with adequate 
reasons and bases for its decision that the veteran was not 
entitled to service connection for a left ankle injury and 
pes planus.  With respect to the left ankle, the Court 
specifically stated that the Board analyzed the left ankle 
disorder differently than a right ankle, for which service 
connection was established, and found that, overall, in its 
weighing of the evidence, the Board did not distinguish 
between that which was persuasive in nature and that which 
was not.  The Board also failed to provide the reasons and 
bases for rejecting certain evidence that supported the 
veteran's claims and for accepting what appeared to be 
evidence otherwise against the veteran's claim.  

Finally, the Board once more notes that the veteran's 
representative has raised the issue of entitlement to an 
increased evaluation for service-connected left knee due to 
severe lateral instability and recurrent subluxation.  It is 
argued that, pursuant to General Counsel VAOPGCPREC 23-97, a 
separate rating under Diagnostic Codes 5257 and 5003 may be 
assigned if both instability/subluxation and arthritis exist.  
This matter is again referred to the attention of the RO for 
appropriate action, inasmuch as it does not appear to have 
been developed for appellate review.

FINDINGS OF FACT

1.  Medical records do not provide evidence or a medical 
opinion that the veteran's a current left ankle disorder, 
including left ankle arthritis, first demonstrated many years 
after discharge from service, is of service onset or 
resulting from disability present therein.

2.  Service medical records show that the veteran had second 
degree pes planus that predated his entry into active 
service.  

3.  An April 2000 medical statement from the veteran's 
private podiatrist suggests that the veteran's pes planus was 
aggravated in service.

4.  The veteran testified that he continues to receive 
treatment for pes planus.

5.  The veteran's claim for service connection for pes planus 
is plausible.

6. The veteran's initial claim for service connection for a 
right ankle disorder was received by the RO on January 31, 
1997.

7.  Moderate limitation of motion of the veteran's right 
ankle was first demonstrated upon VA examination on January 
13, 1999; the medical evidence of record does not show the 
presence of any compensable symptoms of the right ankle prior 
to that time.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a left ankle injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for pes planus.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable evaluation for residuals 
of right ankle sprains, prior to January 13, 1999 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.400(o), 4.1, 4.2, 4.3, 4.7, 4.71a, Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During the veteran's first period of service from 1973 to 
1976, he was noted to have second degree pes planus on his 
January 1973 entrance examination. 

Service medical records reflect that in August 1973 the 
veteran twisted his right ankle.  It was swollen and bruised; 
he was advised to avoid standing and excessive walking.  The 
veteran was evaluated in October 1973 for complaints of left 
ankle swelling while playing basketball.  On examination 
there was pain of three phalanges, the top of the foot and 
outer aspect of the left ankle, but range of motion was good.  
The clinical impression was left ankle sprain.  He was 
evaluated again in November 1973 for a possible sprained left 
ankle, which was noted to be slightly swollen with slight 
tenderness on the anterior metatarsals; there was no evidence 
of fracture.  When seen in early December 1973, he complained 
of recurring pain from the sprained left ankle, and said he 
could only walk short distances and then he noted swelling.  
It was reported that he had injured his left ankle six months 
earlier when jumping off the back of a five-ton truck and had 
been seen by a civilian doctor in October 1973.  The veteran 
indicated that X-rays taken at that time showed fracture of 
the metatarsals; he claimed that the private doctor told him 
that due to the minor nature of the fractures a cast was not 
the treatment of choice.  

At the time of evaluation in December 1973, the veteran 
continued to complain of pain, and tenderness in the distal 
lateral tibia.  Physical examination showed no edema or 
discoloration but some discomfort when flexing the ankle.  
There was full range of motion on full weight bearing.  The 
clinical impression was rule out fracture of the left ankle 
with history of old injury.  X-ray study was conducted to 
rule out fracture: the report shows no abnormality.  When the 
veteran was seen 2 days later, he had full range of left 
ankle motion and it was noted that X-ray study and 
examination were essentially negative.  The impression was 
tenderness due to trauma.  The veteran continued to receive 
follow-up treatment, primarily for ankle pain; range of 
motion was normal.  

In late December 1973, the veteran complained of recurring 
left ankle pain.  Examination showed full range of motion 
with tenderness at the proximal dorsal metatarsal area.  
There was no edema, discoloration, heat presence or crepitus.  
X-rays were normal.  The clinical impression was tenderness 
due to trauma.

In August 1975 the veteran was evaluated for complaints of 
"fallen arches" and flat feet which he reported he had had 
for 20 years.  He stated that his (current) symptoms had 
begun with the initiation of a rigorous physical therapy 
program.  He gave a history of having flat feet for as long 
as he could remember but denied having any real problem with 
pain, etc., before the physical training program was 
initiated.  He denied trauma.  The physical examination 
showed bilateral pes planus, second degree that was 
symptomatic.  Arch supports were recommended.

A November 1975 examination for separation from service 
revealed no significant abnormality of the feet, or the lower 
extremities.  

When the veteran filed his initial application for VA 
compensation, he limited his claim to a right shoulder 
disorder only.  

The veteran subsequently served as an ROTC cadet between 1981 
and 1983.  On the entrance examination in June 1981 he made 
no mention of foot or left ankle disorder.  However, physical 
examination revealed a right ankle sprain.  He reported an 
inversion injury to the right ankle 10 days earlier while on 
National Guard duty; he was swollen about the lateral 
malleolus and tender at the anterior talofibular ligament; 
and, there was pain on varus stress.  An X-ray revealed no 
fracture and the diagnosis was sprain.

A June 1982 ROTC cadet examination showed normal lower 
extremities and feet.  The veteran himself, over his 
signature, denied foot trouble.  

On the August 1983 examination for entrance into the second 
period of active duty, he made no complaints concerning 
either ankle.  Examination of the feet, and lower extremities 
was negative.  

In November 1984, the veteran complained of having stepped on 
a stone during physical training that morning; pain radiated 
down through the right foot from top to bottom.  He reported 
a history of having had a severe sprain of the right ankle in 
June 1981 with "dull" pain through the foot ever since.  Soft 
tissue injury of the right foot was diagnosed.

The veteran was seen in April 1985 for a swollen right ankle; 
a previous X-ray was negative for fracture.  The foot was 
very swollen with tenderness to touch at the lateral aspect.  
He was considered to have an eversion injury, due to a slip 
on a rock two days earlier.  Grade II ankle sprain was 
diagnosed.  X-ray study was negative.

The veteran was seen in August 1986 for a sprained ankle of 
six weeks' duration.  It was noted that this was the first 
visit for this complaint.  Deformity, redness and swelling of 
the ankle joint were noted; however which ankle was not 
identified.  (At the time the veteran filed a claim for 
service connection for his knee disorder, in December 1988, 
he identified this ankle as being the right.)

In May 1988 the veteran underwent Medical Evaluation Board 
for his left knee; that report contains no reference to ankle 
disability or pes planus.

In May 1990 a private physician provided a second opinion on 
the veteran's ability to work as a letter carrier.  Findings 
were limited primarily to the left knee and there were no 
references to any foot or ankle disorders.  It was stated 
that the veteran was able to run and jog.  

On post-service VA examination in August 1990, there were no 
complaints or findings referable to the either ankle or pes 
planus.  The veteran was reported to be a construction 
worker.  He was noted to have no significant medical history 
and able to walk well.   

The veteran underwent a private employment physical 
examination in May 1995.  It was specifically noted that 
every abnormality should be described in detail.  The 
veteran's feet and lower extremities were reported to be 
normal.  

On January 31, 1997, the veteran filed his initial claim for 
service connection for bilateral ankle disorders and pes 
planus.

VA outpatient treatment records dated from November 1995 to 
March 1997 primarily show treatment for unrelated back, left 
knee, skin and gastrointestinal disorders.

On VA orthopedic examination in January 1997 the examiner 
noted the veteran had severe pes planus.  The veteran 
reported that he had arthritis in both ankles; however, no 
specific ankle findings were recorded.

In April 1997, the veteran submitted records from the 
National Guard Unit, which reflect that he had sustained a 
severe sprain of the ankle (which one was not specified) 
during active training from May 26 to June 10, 1981.  (Other 
records referenced above show that it was the right ankle.)

The veteran appeared at a hearing at the RO in September 
1997.  The veteran's testimony was confusing and somewhat 
inconsistent, regarding his history of bilateral ankle 
injuries in service.  He testified that he first injured his 
right ankle in 1974 and re-injured it later that year and 
again during a break from service.  He testified that he 
sprained his left ankle during field exercises in 1986, 
during his second period of service and was put in a half 
cast, which he wore for three weeks.  He said he had had 15 
or 18 sprained ankles since then, including three sprains 
after that in service, which were slight.  He testified that 
he continued to have sprains in that ankle after service, 
approximately 20 to 25, including two severe sprains.  He 
reported post-service treatment for both ankles and that both 
had the same problems.  The veteran later testified that his 
ankle sprains in 1974 and during his break from service were 
to his left ankle.  He testified that the first time he 
sprained his right ankle was during his first tour of duty 
and that he did not re-injure his right ankle until he was 
back in service on active duty for training with the National 
Guard.  At that time he sustained a severe sprain to his 
right ankle and required a cast.  With respect to pes planus, 
the veteran denied having flat feet before service and 
reported that he first started having trouble in 1975 when he 
was prescribed arch supports.  He also testified that he had 
developed problems with his heels and calves, which require 
him to always keep pads in his shoes.  

At the hearing, the veteran supplied the names of the 
physicians who had treated him; the RO attempted to secure 
these records with limited success.  Some of the information 
received duplicated that already of record.

Also of record are VA outpatient treatment records dated from 
April 1990 to September 1997 which primarily show treatment 
for unrelated low back, left knee, skin and gastrointestinal 
disorders.  These records are significant for an April 1997 
X-ray report of the ankles which shows very mild degenerative 
changes in both ankles.  

In a statement dated in July 1998, the veteran reported that 
he believed that some of his medical records were missing, 
but had no proof of this.  With respect to his right ankle, 
he asserted that he had had a severe sprain and had been 
casted for 3 months.  He reported recurrent left ankle 
sprains due to a ruptured tendon.  He also denied having flat 
feet before service, although he conceded that he had small 
arches.  He felt that his symptoms were the result of 
physical training, which involved running on concrete, in 
boots.  His feet became painful and he was told by a 
podiatrist that his arches had fallen.  The condition had 
become progressively worse.

The Board, in its November 1998 decision granted service 
connection for residuals of recurrent right ankle sprains.  
In a December 1998 rating decision, effectuating the November 
1998 Board decision, a noncompensable evaluation was assigned 
for residuals of right ankle sprains.  The effective date was 
January 3, 1997 the date of the claim.  

On VA examination in January 1999 the veteran reported he 
first had problems with his right ankle in service and that 
he was seen on several other occasions, with a severe sprain, 
particularly in June 1981.  The examiner noted the veteran 
was on active duty with the National Guard and was treated 
with a cast, which was removed one week later.  He went to 
ROTC Summer Camp where he received a new cast and was sent 
home.  He left the second cast on for about nine weeks.  The 
veteran reported that prolonged use of his right ankle caused 
throbbing and swelling.  He soaked his right ankle in warm 
water and anti-inflammatory medication, used for his back, 
also help.  He reported that his ankles were unstable but 
that he did not wear a brace.  He reported that in 1988 his 
doctor told him that he needed a fusion of the right ankle 
and that he might have ruptured tendons.  

The veteran reported weakness, stiffness, swelling, 
instability and giving way.  He denied heat, redness, 
locking, fatigability and lack of endurance.  He stated that 
changes in the weather did not affect his right ankle but 
being on the ankle for prolonged periods made it throb and 
swell.  The veteran did not use crutches, braces, a cane or 
corrective shoes, but did wear tennis shoes with arch 
supports.  He had had no surgery or episodes of dislocation 
or recurrent subluxation.  There was no evidence of 
inflammatory arthritis.  The veteran currently worked part 
time and stated that he had a hard time getting or keeping a 
job due to an unrelated knee disability.  Examination 
revealed severe flat feet.  His gait was normal, but he could 
not heel-toe walk or walk on the outside of his feet because 
of his left knee.  The right ankle was tender laterally.  
There was no deformity, swelling or crepitus.  He dorsiflexed 
the right ankle 0 to 4 degrees with pain actively, 0 to 6 
degrees with pain passively and 0 to 4 degrees with pain 
after fatiguing.  He plantar flexed the right ankle 0 to 40 
degrees with pain actively, 0 to 42 degrees with pain 
passively and 0 to 38 degrees with pain after fatiguing.  The 
left ankle was also tender laterally, with no deformity, 
swelling or crepitus.  He dorsiflexed the left ankle 0 to 20 
degrees with pain actively, 0 to 22 degrees passively and 0 
to 20 degrees after fatiguing.  He plantar flexed the left 
ankle 0 to 45 degrees with pain actively, 0 to 47 degrees 
with pain passively and 0 to 44 degrees with pain after 
fatiguing.  The examiner noted the pain in each ankle started 
at the time the initial function began to be tested, 
continuing throughout the testing procedure and stopped when 
testing stopped.  X-rays of both ankles showed very mild 
osteoarthritic changes with mild marginal spurring to the 
distal tibia, otherwise the bones and joints of the right 
ankle were intact.  He also had mild degenerative joint 
disease changes of the left ankle.  The diagnoses were severe 
pes planus bilaterally, mild degenerative joint disease 
changes, both ankles, with the right showing mild marginal 
spurring to the distal tibia.  

In February 1999, the RO increased the evaluation for right 
ankle sprains to 10 percent based on the January 1999 VA 
examination which showed pain on motion and limitation of 
motion of the right ankle.  The effective date was January 
13, 1999, the date of the VA examination.

Private treatment records from the Greensboro Orthopaedic 
Center show that evaluation of the veteran in March 2000 
revealed mild arthritic changes in both ankles and pes 
planus.  The examiner, who noted that the veteran gave a 
"very thorough" history, opined that the pes planus was 
unrelated to the veteran's military service.  The examiner 
also stated that the veteran had no disability due to 
arthritis or pes planus and that pes planus was congenital.  
The examiner did not indicate the source of arthritis of the 
ankles.

VA outpatient treatment records dated from January 1997 to 
March 1999 show the veteran reported several problems 
including arthritis of the ankles.  The remaining records 
show evaluation for various unrelated physical disorders.

Also of record is an April 2000 statement from the veteran's 
private podiatrist indicating that through evaluation it 
could be said with reasonable certainty that the veteran's 
chronic foot complaints were aggravated by his past military 
service.


Analysis

I.  Left Ankle Disability

Service connection may be granted for disability which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  However, service 
connection cannot be granted when the claimed condition was 
merely acute and transitory.  Alternatively, service 
connection may be established by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  38 C.F.R. 
§ 3.303(b) (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has defined a well-grounded 
claim as "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps v. Gober , 126 F.3d 1464 (Fed. Cir. 1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App . 19 
(1993).  

In the recent decision of Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000), the Federal Circuit concluded that the 
threshold established for assessing whether a claim is well 
grounded has long been understood to be uniquely low.  This 
low threshold also is preserved by the proposed well-grounded 
claim regulations published by the VA.  See 64 Fed. Reg. 
67,528 (Dec. 2, 1999).  "Such a low evidentiary threshold is 
particularly appropriate in the veterans context because in 
the early stages of the application process, the veteran is 
almost always unassisted by legal counsel.  Since significant 
if not essential evidence regarding the merits of a claim 
often resides in the [VA's] files, it would be fundamentally 
unfair to erect a steep evidentiary hurdle in front of an 
unassisted veteran before allowing the veteran to receive 
assistance from the [VA].  The low threshold is also 
appropriate in light of the uniquely pro-claimant nature of 
the veterans compensation system.  In assessing whether the 
veteran has met the requisite threshold, the statutes, rules, 
and cases make clear that the [VA] must construe all facts, 
make all inferences, and apply all presumptions in favor of 
the veteran."  (Citations omitted).  In other words, the 
evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  

In order for a claim of service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

With respect to the first prong of the Caluza test, the Board 
notes that there is evidence of left ankle disability, that 
is, mild degenerative arthritis.  This finding constitutes 
evidence of current disability.  The Board finds that, with 
regard to the second prong of Caluza, there is evidence of 
inservice incurrence of a left ankle disorder.  Service 
medical records show that the veteran was evaluated for left 
ankle sprains on several occasions during his first period of 
active duty, for a 3 month period beginning in October 1973.  
There are no other medical records showing complaints, 
treatment or findings related to the left ankle until 1997.  
However the veteran has claimed that he had other left ankle 
sprains during the remainder of his periods of service, and 
for the purpose of determining whether he has presented a 
well-grounded claim, the Board accepts his claim as credible.  

However, what is absent is evidence to establish the third 
prong of Caluza, a nexus between the disability which was 
present in service and that which exists now.  Usually this 
nexus is established by the submission of medical evidence. 
The veteran's only current left ankle disorder is 
degenerative arthritis.  There has been presented no medical 
evidence which links arthritis to left ankle sprains.  To the 
contrary, a private physician from Greensboro Orthopaedic 
Center, dated in March 1999, stated that he did not feel the 
veteran had "any disability" of the ankles and did not know 
why the veteran had arthritis in those joints.  That 
physician noted that the examination was at the veteran's 
request to evaluate his disabilities and that his medical 
history was explored.  

Unlike the case of Arms v. West, 12 Vet. App. 188 (1999), 
which is cited for the proposition that where the layperson's 
observation is competent, lay testimony may be used to 
demonstrate continuity of symptomatology, as well as show a 
nexus between such continuity and a current disability, the 
current disability in this case is not of the type as to 
which lay observation is competent.  In this regard, even 
assuming the truthfulness of the veteran's assertions that he 
has continued to experience recurrent left ankle sprains, he 
is not competent to link the only left ankle disorder 
currently shown, degenerative joint disease, to left ankle 
sprains.  

The only evidence that attempts to establish the relationship 
of the veteran's current left ankle disability to events of 
service consists of the veteran's testimony.  The Court has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. 
App. 124, 126-127 (1993).  However, although a lay person is 
competent to testify only as to observable symptoms, a lay 
person is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

The Board has considered the provisions of 38 C.F.R. § 
3.303(b) in this regard to ascertain whether the appellant's 
account of continuity of symptoms would serve to well ground 
the claim.  Under 38 C.F.R. § 3.303(b), a veteran may utilize 
"the chronic disease shown as such in service" provision when 
the evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and, (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions; (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption-
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997)

The Court then held that the answer to inquiry (a) depends on 
whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994)), for the 
proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993); Budnick v. Derwinski, 3 Vet. App. 185, 186-87 
(1992)).  With respect to question (b), the Court held that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption- period may suffice.  In so holding, the Court 
noted the following.  First, the language of the regulation 
("first shown as a clear-cut clinical entity, at some later 
date" [emphasis added]) appears to contemplate the use of 
post- service or post-presumption-period evidence of in-
service or presumption-period disease.  Second, to the extent 
that the language of the regulation is ambiguous, 
"interpretive doubt is to be construed in the veteran's 
favor."  Savage, supra, citing Brown v. Gardner, 513 U.S. 
115, 117-18 (1994).  The Court held that with respect to 
element 2, again the question becomes whether medical 
evidence is needed to demonstrate that a veteran presently 
has the same condition he or she had in service or during a 
presumption period or whether lay evidence will suffice.  
Again, the answer depends on the nature of the veteran's 
present condition, i.e., whether it is of a type that 
requires medical expertise to identify it as the same 
condition as that in service or during a presumption period, 
or whether it can be so identified by lay observation.  
Savage, supra, (citing Epps, Caluza, Falzone, and Harvey, all 
supra.).

In this regard, the Board notes that in Voerth v. West, 13 
Vet. App. 117, 120 (1999), the Court held that 38 C.F.R. § 
3.303(b) does not relieve a claimant of the burden of 
providing a medical nexus between service and the currently 
claimed disability by way of continuity of symptoms.  In this 
case, the appellant has failed to do so.  In short, the 
veteran has not demonstrated the presence of a chronic 
disorder in service or evidence of continuity of symptoms 
that would warrant further development under 38 C.F.R. § 
3.303(b); see Grover v. West, 12 Vet. App. 109 (1999).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.  
Because the veteran has not submitted a well-grounded claim, 
the benefit is denied.

As indicated above, this claim is not well grounded and the 
duty to assist has not attached.  See Morton v. West, 12 Vet. 
App. 477, 480-1 (1999), citing Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Furthermore, the Board is aware of no circumstances 
in this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well-ground the veteran's claim of entitlement to 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  

In the absence of a well-grounded claim, the Board does not 
have jurisdiction to decide the merits of the matter, and the 
appeal must be denied.   Boeck v. Brown, 7 Vet. App. 14 
(1994).

Finally it is noted that in the Joint Motion for Remand, this 
issue was remanded to the Board for more detailed reasons and 
bases.  It was stated that the Board reached differing 
conclusions regarding the claims for service connection for 
left and right ankle disorders on similar facts.  The Board 
agrees that the facts as to each were similar but they were 
not identical.  For example, as noted above, the only 
documented episodes of symptomatology and treatment for the 
left ankle disorder were in 1973.  In contrast, the veteran 
was treated for, and reported symptoms of the right ankle 
spanning a far longer period of time, as late as the late 
1980s.  It is possible that had the Board had before it in 
November 1998 the Greensboro Orthopaedic Center records, and 
the more recently conducted VA examinations and treatment 
records, an adverse determination might have been rendered on 
the right ankle claim.  Nonetheless that decision was made 
following a weighing of the evidence then of record and 
resolution of any doubt in the veteran's favor.  It is a 
favorable decision and will not be disturbed herein.  


II.  Pes Planus

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1999).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468, citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

With regard to establishing a well grounded claim for service 
connection based on aggravation of preexisting disease, 
evidence sufficient to raise a presumption of aggravation by 
showing that the preexisting disease underwent an increase in 
severity during service is the equivalent of establishing a 
well grounded claim for service connection based on 
aggravation.  38 C.F.R. § 3.306 (1999); see Routen v. West, 
142 F.3d 1434, 1440 (Fed. Cir. 1998).  

The report of the veteran's examination on entry into service 
shows that he had second degree pes planus, when he enrolled 
for service.  He is not, therefore, entitled to the 
presumption of soundness on entering service and the Board 
finds that pes planus existed prior to the veteran's entering 
service.  

The service medical records show that the veteran was seen 
with complaints of symptomatic pes planus during service.  
The record also includes a private podiatrist's opinion 
suggesting that the veteran's preexisting pes planus was 
"aggravated" by service.  Thus there is plausible evidence 
of an increase in the severity of the preexisting disability 
in service.  Further, the Court has held that pes planus is 
the type of disability of which a lay person is competent to 
observe.  Thus the veteran is competent to report, as he has, 
that he has experienced a continuity of symptomatology since 
service.  Falzone v. Brown, 8 Vet. App. 398, (1995).  There 
is also competent evidence of current disability in the form 
of findings on VA examination in January 1997 and January 
1999.  As such, the Board finds that the veteran's claim is, 
at least, plausible.  Consequently the claim is well 
grounded.  


III.  Right Ankle

The Board finds that the veteran's claim for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran contends that an effective date earlier than 
January 13, 1999, for the 10 percent disability rating for 
service connected right ankle sprain residuals is warranted.  
In this regard, the Board notes that the governing legal 
criteria provide that the effective date of an award based on 
a claim for an increase in disability compensation is the 
earliest date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400(o)(1) (1999).

The effective date of increased disability compensation is 
the earliest date of which it is factually ascertainable that 
an increase in disability has occurred if a claim is received 
within 1 year from such date, otherwise, date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (1999).

Under Code 5271 a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71 (1999).  Normal ankle dorsiflexion 
is to 20 degrees and normal plantar flexion is to 45 degrees.  
38 C.F.R. § 4.71, Plate II (1999).

Initially, the Board notes that the veteran's claim for 
service connection and compensation for a right ankle 
disorder has remained in appellate status since it was 
initially filed on January 31, 1997.  During the course of 
the appellate process, service connection for residuals of 
right ankle sprains was established, and a 10 percent rating 
was assigned effective January 13, 1999.  A noncompensable 
evaluation was assigned from the date of the claim up to the 
day of the VA examination that was conducted in January 1999.  
The veteran has asserted that he is entitled to an earlier 
effective date for the assignment of the 10 percent rating.

As discussed above, Fenderson v. West, 12 Vet.App. 119, 125-
26 (1999), provides that VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
a claim.  In fact, the RO did assign staged ratings to the 
veteran's right ankle disorder in the February 1999 rating 
decision.  Therefore, the Board finds that, under the unique 
circumstances presented here, the issue of an earlier 
effective date for the assignment of a 10 percent rating for 
the veteran's right ankle disorder should properly be 
characterized as entitlement to a compensable rating for a 
right ankle disorder from the date of his claim, January 31, 
1997 up to January 13, 1999, the day of the VA examination.

Taking the evidence in its entirety for the period before 
January 1999, the Board concludes that medical evidence 
during this time period makes little mention, if any, of the 
veteran's service-connected right ankle.  Rather, almost all 
of the medical evidence pertains to various unrelated 
physical conditions not currently at issue.  While the 
veteran was evaluated on a number of occasions by both VA and 
private examiners, he did not complain about ankle 
disability.  Although an April 1997 X-ray showed mild 
arthritis, the Board notes that, in the absence of medical 
nexus evidence, neither the Board in its grant of service, 
nor the RO in the evaluation of the right ankle disorder, 
associated the ankle arthritis with the recurrent ankle 
sprains.  Further, on the occasion of that X-ray, there was 
no indication of limitation of function of the right ankle.  
Limitation of motion and tenderness of the right ankle were 
first demonstrated upon VA examination in January 1999.  
Based upon this evidence, as well as the veteran's complaints 
of pain increased by activity, the RO assigned a 10 percent 
rating for the veteran's disability under Code 5271, 
effective from the date of the VA examination, January 13, 
1999, in accordance with 38 C.F.R. § 3.400(o).  In essence, 
this was the earliest date on which it was factually 
ascertainable, from the record, that an increase in 
disability warranting the assignment of a compensable rating 
had occurred.

As the preponderance of the evidence is against an earlier 
effective date for a compensable rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102 (West 1991).  


ORDER

1.  Entitlement to service connection for left ankle injury 
is denied.  

2.  As the claim for service connection for pes planus is 
well grounded, the appeal is granted to this extent.

3.  A compensable evaluation for residuals of right ankle 
sprains, prior to January 13, 1999, is denied.


REMAND

Because the veteran's claim for service connection for pes 
planus is well grounded, the VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  In order to properly fulfill this duty, the Board 
finds it necessary to remand this case for further 
development.  After all development has been undertaken, the 
RO needs to adjudicate the claim on its merits, weighing each 
item of evidence and assessing its credibility.

As noted above, despite the veteran's assertions to the 
contrary, the service medical records clearly establish the 
presence of pes planus, second degree, at the time he entered 
his first period of service.  That said, the focus of the 
claim shifts to whether the veteran's current pes planus is 
at least as likely as not the result of in-service 
aggravation.  

In determining whether a pre-existing disability was 
aggravated as a result of military service, it must first be 
determined whether there was any measured worsening of the 
disability during service and then whether this constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service do not constitute 
aggravation; rather, the underlying condition, as contrasted 
to symptoms, must have worsened.  Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).  If an increase in the severity of the disability 
is shown, VA also must consider whether such increase is due 
to in-service aggravation, as opposed to the natural progress 
of the disorder.  Id.  

There is in this case evidence both positive and negative 
regarding the question of increase in severity during service 
of the pre-existing pes planus.  With regard to the former, 
the Board notes that a private podiatrist, Dr. William 
Tomaszewski, stated that evaluation of the veteran led to the 
conclusion that pes planus was aggravated during military 
service.  It is unclear whether Dr. Tomaszewski relied on any 
medical records, such as the service medical records, prior 
to reaching such conclusion, or whether his opinion was based 
on examination in March 2000 and the veteran's self-reported 
history.  Those factors will influence the weight which VA 
should accord to that statement.  This podiatrist should be 
contacted and asked to provide the basis of his opinion.

Depending on the response above, it may be necessary to have 
the veteran examined by VA in order to secure an opinion 
which addresses the elements noted above.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  

With respect to the service-connected back disability the 
veteran is currently in receipt of a 10 percent evaluation 
under Codes 5003 and 5293 for degenerative joint disease with 
degenerative disc disease of the lumbar spine.  He contends 
that his service-connected back disability is more disabling 
than the current evaluation reflects.

During the course of this appeal, the veteran was afforded a 
VA examination in January 1997, which the Board previously 
found insufficient for evaluation purposes.  The clinical 
findings show range of motion of the lumbar spine on forward 
flexion was 0 to 90 degrees with pain and extension was 0 to 
30 degrees with pain to the right of L3.  Right and left 
lateral flexion were 0 to 40 degrees with no pain.  Right 
lateral rotation was 0 to 50 degrees with pain to the left of 
L3.  Left lateral rotation was 0 to 45 degrees with no pain.  
X-rays revealed mild straightening of the normal lordotic 
curvature without fracture or discoloration.  There was 
moderate spondylosis with degenerative changes of the disc 
spaces of L3-4, L4-5 and L5-S1 with anterior and posterior 
osteophytes more prominent at L3-4 and L4-5 levels.  Disc 
spaces were narrowed at these levels.  The examiner did not 
express an opinion as to whether pain could significantly 
limit functional ability of the lumbar spine during flare-ups 
or when used repeatedly over a period of time.  

The circumstances of this claim, including the nature of the 
disability and the veteran's contentions on appeal, raise a 
question regarding the extent to which he has functional 
impairment due to pain and is thereby entitled to a higher 
rating on the basis of pain pursuant to 38 C.F.R. §§ 4.40, 
4.45 (1999).

When a veteran claims functional loss due to pain, "[t]he 
medical examiner must be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups or when the [joint] is used repeatedly over 
a period of time."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Thus, the issue for consideration in this matter 
involves the assignment of a rating in excess of 10 percent 
for loss of function due to pain on use of the back.  
Resolution of this issue involves inquiry into two primary 
and specific regulatory provisions:  38 C.F.R. §§ 4.40 and 
4.45.  

Under 38 C.F.R. § 4.40, the functional loss and anatomical 
damage occasioned by the service-connected disability is to 
be considered.  With regard to functional loss, the factors 
to be considered are potentially the absence of part, or all 
of the necessary bones, joints, and muscles, or associated 
structures; deformity, adhesions, defective innervation or 
other pathology; or pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  The regulation further 
provides in relevant part that a little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. § 
4.40 (1999).

Under 38 C.F.R. § 4.45, the severity of a service-connected 
disability of the joints is to be evaluated among other 
factors by abnormalities of movement, limitation or blocking, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See 38 C.F.R. § 4.45(a)-(f) (1999).

The matter is discussed at length in DeLuca v. Brown, supra 
and Hicks v. Brown, 8 Vet. App. 417 (1995), both of which are 
referred to the attention of the RO.  See also VAOPGCPREC 36-
97 (Dec. 12, 1997) (VA's General Counsel found 38 C.F.R. §§ 
4.40, 4.45 must be considered when a disability is evaluated 
under Diagnostic Code 5293).  Because the examination reports 
do not include sufficient information to assess the severity 
of this condition, a remand for another, more comprehensive 
examination is necessary.  See Colayang v. West, 12 Vet. App. 
at 532; Goss v. Brown, 9 Vet. App. at 114.

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran is herein advised that, in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), at least in part the 
purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  The provisions of 38 C.F.R. 
§ 3.655(b) indicate that when an examination is scheduled in 
conjunction with a claim for increase and a veteran fails to 
report for the examination, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999).

In statements dated February 1999 and June 1999 the veteran 
has consistently reported that he has been receiving regular 
treatment for his back condition at the Salem VA Medical 
Center (VAMC) as well as the VAMC in Salisbury.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  The RO 
must obtain any additional treatment records as they may 
contain medical findings and other conclusions that might be 
determinative in the disposition of the veteran's back claim.

As mentioned previously this case involves the initial rating 
for the veteran's service-connected back disability.  The RO, 
in determining entitlement to a rating in excess of 10 
percent for the service-connected low back disability should 
therefore consider the appropriateness of assigning "staged 
" ratings.  In Fenderson v. West, 12. Vet. App. 119 (1999), 
the Court held that in the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found - "staged" ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment of the 
veteran's pes planus, both before and 
after his military service.  The RO 
should also obtain any additional VA or 
private treatment records pertaining to 
the veteran's service-connected back 
disability since service discharge.  
These records should include hospital 
reports, physician treatment notes, and 
any other records not previously made a 
part of the claims folder.  The aid of 
the veteran and his representative in 
securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  Complete 
copies of all records should be 
associated with the claims folder.

2.  The RO should obtain from Dr. William 
Tomaszewski of Friendly Foot Center all 
of his records pertaining to treatment of 
the veteran's feet.  He should be asked 
to provide the basis for his April 2000 
opinion that the veteran's pes planus was 
aggravated during military service.  
Specifically he should be asked whether 
such conclusion was based on a review of 
medical records, such as the veteran's 
service medical records and, if so, what 
records were reviewed, or whether his 
conclusion was based on the March 2000 
examination and the self-reported history 
provided by the veteran at that time.  He 
should be requested to furnish reasoning 
for his opinion.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should determine 
whether it is necessary to afford the 
veteran a VA examination to obtain an 
opinion concerning the significance of 
the events in service as evidence of 
progression of a preservice pes planus 
condition.  It is imperative that the 
physician who is designated to examine 
the veteran reviews all the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

Following examination of the veteran and 
a comprehensive review of the record, 
including that referencing complaints or 
findings of pes planus before, during and 
after service, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran 
currently suffers from pes planus that is 
the result of in-service aggravation.  In 
rendering such an opinion, the examiner 
must specifically address  whether it is 
at least as likely as not that: a) the 
condition underwent a permanent increase 
in severity during service; and, if so 
(b) such increase was due to the natural 
progress of the disorder, as opposed to 
aggravation; and, if so (c) the veteran 
has current pes planus resulting from in-
service aggravation of his pre-existing 
condition.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  If the examiner is 
unable to answer any of the questions 
posed with any degree of medical 
certainty, he or she should clearly so 
state.  Otherwise, the physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed in a typewritten report.

4.  The veteran should undergo VA 
orthopedic and neurologic examinations to 
determine the current severity of his 
service-connected lumbar spine 
disability.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
The orthopedic examiner is requested to 
include range of motion studies, in each 
direction, and to note the extent to 
which any motion deviates from normal.  
Moreover, this examiner should set forth 
the extent of any functional loss present 
in the veteran's low back due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran, and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss, as per 
the DeLuca precedent, supra.  

The neurologic examiner should include in 
his or her report, a discussion of the 
presence or absence of symptoms 
compatible with sciatic neuropathy (and 
whether these symptoms are persistent), 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  A clear 
description of any other neurological 
findings appropriate to the site of any 
diseased disc(s) should be included and 
the degree of relief that the veteran has 
from these symptoms.  

The bases for the conclusions reached by 
the examiners should be stated in full, 
and the claims folder should be made 
available to the examiners for review.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for pes planus, on the basis of all 
relevant evidence of record, and all 
pertinent legal authority, specifically 
to include that cited to above.  With 
respect to the service-connected back 
disorder all conclusions should be 
articulated, in light of the analysis set 
forth in DeLuca, Hicks, and Fenderson, 
and all other applicable VA regulations, 
including 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (1999), should be specifically 
discussed well as all information added 
to the file since the statement of the 
case.  If appropriate, the supplemental 
statement of the case should also include 
the provision of 38 C.F.R. § 3.655 and a 
discussion of the applicability of this 
regulation in his case.  The RO must 
provide adequate reasons and bases for 
its decisions, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

7.  If the benefit sought by the veteran 
remains denied, he and his representative 
must be furnished a Supplemental 
Statement of the Case and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

